DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Non-Final Office Action is in response to the communications filed 27 August 2021.
Claims 2, 4-9, 11, 13, 15-16 and 18-24 have been canceled.
Claims 1, 3, 10, 12, 14, and 17 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 08/27/2021have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquisition part configured to in claim 1, claim 12 and claim 17
a relevance determination part configured to in claim 1, claim 12 and claim 17
an extraction part configured to in claim 1, claim 12 and claim 17
an output part configured to in claim 1, claim 12 and claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 10, 12, 14, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter (i.e. an apparatus).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part, acquire transaction data of a customer in the financial institution; determine a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time; extract the customer whose first transaction data and second transaction data are determined by the relevance determination part to be relevant; and an output the customer extracted by the extraction part.
Claim 12 recites in part, acquire transaction data of customers in the financial institution; determine a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; extract the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and output the second customer extracted by the extraction part.
Claim 17 recites in part, acquire transaction data of a customer in the financial institution; determine, on a financial product type basis, a relationship between first transaction data of a customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time; extract a type of the financial product for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and an output the type of the financial product extracted by the extraction part.
As drafted the limitations of claims 1, 12 and 17 is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic an acquisition part, a relevance determination part, an extraction part and an output part. That is, other than reciting an acquisition part, a relevance determination part, an extraction part and an output part, nothing in the claim elements preclude the steps from practically being performed in the mind or with pen and paper. For example, the acquire step encompass a person looking up transaction data of a customer; the determine step encompass a person manually evaluating a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time or manually evaluate a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time;  the extract step encompass a person manually identifying customers that are determined to be relevant and providing the identified customers or manually identifying a type of financial product for which the first transaction data and the second transaction data are determined to be relevant and providing the identified financial product. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite using an acquisition part, a relevance determination part, an extraction part and an output part to perform the claimed steps. The an acquisition part, a relevance determination part, an extraction part and an output part in the steps are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an acquisition part, a relevance determination part, an extraction part and an output part to perform the claimed steps amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally, the courts have found computer functions such as acquiring, determining, extracting, outputting to be well-understood, routine and conventional activities (see buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network); Bancorp Services v. Sun Life, (Fed. Cir. 2012): "The computer required for the performance of repetitive calculations”; Alice Corp: Electronic record keeping, creating and maintaining "shadow accounts"; Ultramercial: updating an activity log; Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015): Storing and retrieving information in memory.) [See also MPEP 2106.05(d) Part (II)]. Generic computer components performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is ineligible.
Dependent claims 3, 10 and 14 do not add “significantly more” to the abstract idea. For example, Claims 3 further recites a mental process as identified in claim 1 by reciting, when a plurality of customers are extracted by the extraction part, the output part outputs the customers in the order of increasing degree of relevance determined by the relevance determination part. This claim limitations encompass a person thinking that the most relevant customer should be ranked higher than the least relevant. Claims 10 and 14 merely recite more descriptive of the abstract idea in claims 1 and 12 in further definition of the financial product and the relationship of the first customer and the second customer. Therefore the claims are directed to an abstract idea. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al (US Patent #11,062,337 B1).
Claim 1: Ross discloses a sales support apparatus in a financial institution, characterized in that the sales support apparatus include (see col. 7 lines 40-41: In an embodiment, the enterprise is a financial services entity, Fig. 1): 
an acquisition part configured to acquire transaction data of a customer in the financial institution (see col. 3 lines 5-10: the customer purchase history information for each of the plurality of customer records includes an initial product purchase from the set of products of the enterprise, and a date of the initial product purchase. Col. 24 lines 32-40:  At step 902, a processor queries an internal customer purchase history database of an enterprise comprising purchase history information to retrieve the purchase history information for each of a plurality of customers of an enterprise. The purchase history information comprises information on previous purchase by each customer of one or more products from a set of products of the enterprise. In an embodiment, the purchase history information is organized longitudinally by customer-year. In an embodiment, the purchase history information includes information on customer's first purchase and date of first purchase, and information on new and cumulative purchases during each customer-year following date of first purchase); 
a relevance determination part configured to determine a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time (see col. 26 lines 18-30: This training procedure performed market basket analysis mining of purchase history data in customer purchase history database 120 to generate a plurality of association rules. These association rules correlated previously purchased products from the set of products of the enterprise with a current purchase of an additional product of the enterprise. Each association rule included an itemset of one or more previously purchased products and an itemset of the current purchase of the additional product of the enterprise); 
an extraction part configured to extract the customer whose first transaction data and second transaction data are determined by the relevance determination part to be relevant; and an output part configured to the customer extracted by the extraction part (see col. 25 lines 10-30: At step 906, the processor executes a predictive model to determine a set of product purchase scores for each customer. The predictive model applies a regression model in combination with gradient boosting to the purchase history information and the customer profile information. In an embodiment, respective product purchase scores within the set of product purchase score are representative of likelihood that the respective customer will accept a respective product from the set of products of the enterprise. At step 908, the processor classifies each of the plurality of customers into one of a target customer group and a non-target customer group. At step 910, the processor updates a graphical user interface (GUI) of the customers in the target customer group for display by a user interface).
Claim 3: Ross discloses when a plurality of customers are extracted by the extraction part, the output part outputs the customers in the order of increasing degree of relevance determined by the relevance determination part (see fig. 5, col. 22 lines 65-col. 23 lines 1-8: Window 530 of the customer service dashboard includes target customer panes 532, 534, 536 and 538, with graphics and information on various customers that were determined by the NPP predictive model to have high product purchase scores. In an embodiment, target customer panes 532, 534, 536 and 538 have information on four customers (Customers A, B, C, D) in the agent's book of business with highest product purchase scores determined by the NPP predictive model. Each pane includes a product purchase rank 540 for the respective customer).
Claim 17: Ross discloses a sales support apparatus in a financial institution, characterized in that the sales support apparatus include (see col. 7 lines 40-41: In an embodiment, the enterprise is a financial services entity, Fig. 1): 
an acquisition part configured to acquire transaction data of a customer in the financial institution(see col. 3 lines 5-10: the customer purchase history information for each of the plurality of customer records includes an initial product purchase from the set of products of the enterprise, and a date of the initial product purchase. Col. 24 lines 32-40:  At step 902, a processor queries an internal customer purchase history database of an enterprise comprising purchase history information to retrieve the purchase history information for each of a plurality of customers of an enterprise. The purchase history information comprises information on previous purchase by each customer of one or more products from a set of products of the enterprise. In an embodiment, the purchase history information is organized longitudinally by customer-year. In an embodiment, the purchase history information includes information on customer's first purchase and date of first purchase, and information on new and cumulative purchases during each customer-year following date of first purchase); 
a relevance determination part configured to determine, on a financial product type basis, a relationship between first transaction data of a customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time (see col. 26 lines 18-30, lines 63-66: This training procedure performed market basket analysis mining of purchase history data in customer purchase history database 120 to generate a plurality of association rules. These association rules correlated previously purchased products from the set of products of the enterprise with a current purchase of an additional product of the enterprise. Each association rule included an itemset of one or more previously purchased products and an itemset of the current purchase of the additional product of the enterprise. association rules include an antecedent itemset of one or more previously purchased products of the enterprise (lhs), and a subsequent or covariate itemset of a current purchase of an additional product of the enterprise); 
an extraction part configured to extract a type of the financial product for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and an output part configured to the type of the financial product extracted by the extraction part (see col. 12, lines 12-27: In an embodiment, the predictive model (also called predictive machine learning model in the present disclosure) periodically forecasts next product purchases (NPP) and/or lapses for a population including all current customers of the enterprise. In an embodiment, an agent of the enterprise can select customers within a book of business of the agent, and run NPP and/or lapse reports to plan marketing and sales activities. In an embodiment, an NPP report presents information generated by the predictive model on products having the highest product purchase scores as recommended products for the respective customers. The recommended products can be different from one or more products previously purchased by the respective customers. The recommended products also can include an additional face amount of one of one or more products previously purchased the respective customers (up-selling).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ross.
Claim 10: Ross discloses the claimed invention as applied to claim 1 above. Ross discloses financial products including mutual funds (see Table 3). Ross does not expressly disclose that the financial product is an investment trust product but the Examiner asserts that the data identifying the financial product as including an investment trust is simply a label for the product and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of product) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have investment trust be included in the financial product of Ross because the type of financial product does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Curatola et al (US 2021/0142413 A1).
Claim 12: Ross discloses a sales support apparatus in a financial institution, characterized in that the sales support apparatus include (see col. 7 lines 40-41: In an embodiment, the enterprise is a financial services entity, Fig. 1): 
an acquisition part configured to acquire transaction data of customers in the financial institution(see col. 3 lines 5-10: the customer purchase history information for each of the plurality of customer records includes an initial product purchase from the set of products of the enterprise, and a date of the initial product purchase. Col. 24 lines 32-40:  At step 902, a processor queries an internal customer purchase history database of an enterprise comprising purchase history information to retrieve the purchase history information for each of a plurality of customers of an enterprise. The purchase history information comprises information on previous purchase by each customer of one or more products from a set of products of the enterprise. In an embodiment, the purchase history information is organized longitudinally by customer-year. In an embodiment, the purchase history information includes information on customer's first purchase and date of first purchase, and information on new and cumulative purchases during each customer-year following date of first purchase); 
a relevance determination part configured to determine a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past (see col. 26 lines 18-30: This training procedure performed market basket analysis mining of purchase history data in customer purchase history database 120 to generate a plurality of association rules. These association rules correlated previously purchased products from the set of products of the enterprise with a current purchase of an additional product of the enterprise. Each association rule included an itemset of one or more previously purchased products and an itemset of the current purchase of the additional product of the enterprise);
Ross does not disclose the following limitations but Curatola in the same field of endeavor teaches a relevance determination part configured to determine a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; an extraction part configured to extract the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and an output part configured to the second customer extracted by the extraction part (see [0065]:  Based on the customer data received at 302, the analysis circuit 124 may identify a profile that is correlated to the profile of the customer. For example, the analysis circuit 124 may identify the profile of another customer (or group of customers) having similar biographical data to that of the customer (e.g., living in the same location, having a similar income level). In this way, if the financial holdings of the customer differ from the financial holdings of a similarly situated other customer, the customer or an advisor of the customer can be provided an alert notifying them that the customer is not invested or making financial decisions in a same or similar way as other customers. For example, a notification may be provided to the customer indicating that the customer has $25,000 saved for retirement and an 80/20 ratio of stocks to bonds in their portfolio while other similarly situated customers (e.g., married couples in their 40s with two children and making $150,000 a year combined and living in the same geographic area) have on average $200,000 saved for retirement with 70/30 ratio of stocks to bonds in their investment portfolio. The notification may offer suggestions on how the customer can save more money for retirement or how to reallocate their investments to a more appropriate ratio of stocks and bonds. The notification may offer suggestions based on the transaction histories of the similarly situated customers (e.g., by indicating that most similarly situated customers max out their 401(k) account or other retirement accounts, or that the similarly situated customers typically take a certain tax deduction, such as an $7,000 mortgage interest tax deduction and that the customer could save more money if they likewise owned a house and took a similar tax deduction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the prediction and recommendation tool of Ross, a relevance determination part configured to determine a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; an extraction part configured to extract the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and an output part configured to the second customer extracted by the extraction part as taught by Curatola with the motivation of “selecting and implementing a personalized investment strategy for customers of a financial institution” (Curatola, P[0010]).
Claim 14: The combination of Ross and Curatola discloses the claimed invention as applied to claim 12 above. Curatola further teaches characterized in that the first customer is a customer whose customer information is related to customer information of the second customer (see P[0065]: Based on the customer data received at 302, the analysis circuit 124 may identify a profile that is correlated to the profile of the customer. For example, the analysis circuit 124 may identify the profile of another customer (or group of customers) having similar biographical data to that of the customer (e.g., living in the same location, having a similar income level)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mao et al (US 20130218805 A1) describes an opportunity list engine (OLE) may integrate data from multiple product groups with predictive analysis and modeling to identify and rank product and service opportunities for clients and advisors from amongst all products and services provided by an enterprise. Thus, opportunities regarding product offerings from different core groups (e.g., "cornerstones") such as cash and liabilities, investments, protection, and taxes may be compared. To illustrate, the OLE may produce a prioritized list of sales opportunities for a particular client (e.g., what products the particular client is most likely to purchase) and a prioritized list of sales opportunities for a particular advisor with respect to various products (e.g., which of the particular advisor's clients are most likely to buy particular products, such as mutual funds, annuities, stocks, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629